DETAILED ACTION
Remarks
This office action is issued in response to communication filed 12/03/20.  Claims 1-3, 5, 7-10, 12-15 and 17-24 are pending in this Office Action.  
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
 	Applicant’s arguments filed 12/03/20 with respect to Double Patenting rejection and  claims rejection under 35 USC 103 have been considered and are not persuasive. The examiner respectfully traverses applicant’s arguments.
 	Applicant argue: “Applicant respectfully submits that the rejection also fails to allege, as required, that the issuance of a patent on the claimed subject matter would unjustly extend the right to exclude accompanying the ‘919 patent. Per sections 804(I)(A) and (II)(B)(1) of the MPEP, an obviousness-type double patenting rejection is only proper when the subject matter is patentably indistinct, and “the issuance of a second patent would provide unjustified extension of the term of the right to exclude granted by a patent” (emphasis added). The instant rejection has neither alleged nor established that that issuance of a patent on the pending claims would give rise to an unjustified extension of rights; thus, a prima facie case of obviousness-type double patenting has not been made.”(Applicant’s arguments at page 9)
 	The examiner respectfully disagrees. As indicates in the non-final office action at page 2, “A nonstatutory double patenting rejection is appropriate where the claims at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969)”.  The examiner also further indicates in the non-final office action at page 3 that “Although the claims at issue are not identical, they are not patentably distinct from each other because all the elements of the instant application Claims 1,17 and 19 are to be found in the claims 1,15 and 1 respectively of the 919 patent. Dependent claims 2-16 , 18 and 20 are also rejected for the same rationale as indicates above”. Since the double patenting rejection is proper, the examiner maintains the rejection. See non-final office at page 2-4 for more details. 
 	Applicant argues: “Accordingly, Applicant respectfully submits no art of record teaches or suggests “an area of the tetragon comprises at least a threshold percentage of a total area of the digital image” as required by claim 1”(Applicant’s arguments at page 11)
 	The examiner respectfully disagrees. Heaney par [0022] teaches an image is received that comprises a document image and segmentation is performed on the image to identify the captured document image from the remainder of the image or background. Edges of the captured image document are identified. Heaney par [0025] further teaches edges are determined to be left, right , top and bottom edges. Since the 
 	Applicant’s remaining arguments with respect to claims are substantially encompassed in the argument above, therefore examiner responds with the same rationale as stated above.
 	For at least the foregoing reasons, the examiner maintains prior art rejections.

Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.   	
 	Claims 1,17 and 19 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1,15 and 1 respectively  of US Patent 10,664,919 B2, hereinafter “919 patent”. Although the claims at issue are not identical, they are not patentably distinct from each other because all the elements of the instant application Claims 1,17 and 19 are to be found in the claims 1,15 and 1 respectively of the 919 patent. Dependent claims 2-3,5,7-10,12-15, 17-20 are also rejected for the same rationale as indicates above. See the following table for further details.

Instant Application (16/824518)
US Patent 10,664,919 B2

Claim 8
Claims 9-10 and 12
Claims 13-15
Claim 17
Claim 18
Claim 19
Claim 20

Claims 1-6
Claim 1
Claims 7-10
Claims 11-14
Claim 15
Claim 12
Claim 1
Claim 12






Allowable Subject Matter
	Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claims 1-3,5,7-10,12-14,17-22 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heaney, JR. et al.(US Patent Application Publication 2006/0045379 A1, hereinafter “Heaney”)
 	As to claim 1, Heaney teaches a computer program product, comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform operations comprising: 
 	capturing one or more of image data depicting a digital representation of a document and audio data relating to the digital representation of the document; (Heaney par [0022] teaches capturing image using digital camera. Heaney does not expressly teach capturing audio data using the camera. However, capturing audio using digital camera is well known in the art)
 	defining a plurality of candidate edge points within the image data (Heaney par [0024]-[0025] teaches endpoints are located); and defining four sides of a tetragon based on at least some of the plurality of candidate edge points; wherein each side of the tetragon corresponds to a different side of the document; (Heaney par [0026] teaches Heaney par [0025]-[0026] teaches an outlier removal is performed among the collection of edge points to further refine the identification of the document edges and this is performed on each of the four collection of edge points representing the four edges of the received document)  wherein an area of the tetragon comprises at least a threshold percentage of a total area of the digital image; and wherein the tetragon bounds the digital representation of the document. (Heaney par [0025], four sets of grouped line segments that have the most grouped line segments and meet the minimum threshold of grouped line segments are identified as representing the four edges of the document in the received images. Each line segment includes at least two points as shown in Heaney par [0025] and the examiner interprets a line segment is the claimed invention “an area of the tetragon”) 	As to claim 2, Heaney teaches the computer program product as recited in claim 1, wherein defining the plurality of candidate edge points comprises, for each of a plurality of portions of the image data: calculating one or more statistics corresponding to the portion; estimating one or more distributions of statistics corresponding to the portion; determining whether a statistically significant difference exists between one or more of the statistics calculated for the portion and the distribution of statistics estimated for the portion; and designating a point corresponding to the statistically significant difference as one of the candidate edge point in response to determining the statistically significant difference exists.(Heaney par [0034] teaches a threshold value is selected. Those pixels having an intensity greater than the threshold value are deemed white and the remaining pixels are deemed black) 	As to claim 3, Heaney teaches the computer program product as recited in claim 2, wherein the statistics calculated for each portion comprise one or more of: a minimum brightness value; a maximum brightness value; and a brightness value range; and wherein the distributions of statistics estimated for each portion comprise one or more of: a distribution of color channel value minima; a distribution of color channel value maxima; and/or a distribution of color channel value ranges.(Heaney par [0034] teaches peaks in intensity histogram) 	 	As to claim 5, Heaney teaches the computer program product as recited in claim 2, wherein each portion is defined along a path proceeding from an outer region of the image toward a center of the image  (Heaney par [0025] teaches angle distance coordinates are used, where the angle value corresponds to the angle of the line segment around the center of the received image to the nearest point in the line segment) and wherein the path proceeds along rows and/or columns of the image. (Heaney par [0035] teaches the sum of the intensities of all of the pixels within each of the rows of the received document image is calculated)

 	As to claim 7, Heaney teaches the computer program product as recited in claim 2, wherein at least one portion comprises a corner region of the image; wherein each portion is characterized by a substantially rectangular shape, and wherein each small analysis window is characterized by a substantially rectangular shape. (Heaney par [0031] teaches document should generally have the shape of a rectangle) 	As to claim 8, Heaney teaches the computer program product as recited in claim 2, wherein each portion is characterized by a single center pixel, and wherein the center pixel is designated as one of the candidate edge point upon determining the statistically significant difference exists. (Heaney par [0034] teaches a threshold As to claim 9, Heaney teaches the computer program product as recited in claim 1, further comprising program instructions executable by the processor to cause the processor to bypass one or more variations in a texture of a background of the image in response to determining a statistically significant difference exists between one or more statistics representative of a given portion of the image and a corresponding distribution of statistics representative of the given portion of the image. (Heaney par [0024] teaches it is assumed that the non-text portion of the captured document image has a pixel intensity greater than of its background)
  	As to claim 10, Heaney teaches the computer program product as recited in claim 1, wherein each side of the tetragon is characterized by a polynomial equation, and wherein the defining comprises determining one or more coefficients for each polynomial equation. (Heaney par [0026] teaches conducting linear regression)
 	As to claim 12, Heaney teaches the computer program product as recited in claim 1, wherein a corner of the tetragon comprises an intersection of two adjacent sides of the tetragon, wherein the two adjacent sides are selected from: one substantially straight line and one substantially curved line; one substantially straight line and one substantially parabolic curve; and two substantially parabolic curves. (Heaney par [0029] teaches corners are calculated from intersection of the edge lines)
 	As to claim 13, Heaney teaches the computer program product as recited in claim 1, further comprising program instructions executable by the processor to cause the processor to define one or more tetragon corners, the defining comprising solving one or more of: a first degree polynomial equation; a second degree polynomial equation; a third degree polynomial equation; and a fourth degree polynomial equation and calculating one or more intersections between two adjacent sides of the tetragon; and designating an appropriate intersection from the one or more calculated intersections. (Heaney par [0026] teaches conducting linear regression) 	As to claim 14, Heaney teaches the computer program product as recited in claim 1, wherein a first line connects a calculated top left corner of the tetragon to a calculated bottom right corner of the tetragon, wherein a second line connects a calculated top right corner of the tetragon and a calculated bottom left corner of the tetragon, and wherein the first line and the second line intersect inside the tetragon. (Heaney par [0029] teaches corners are calculated from intersection of the edge lines) 	
 	As to claim 17, Heaney teaches a system, comprising a processor and logic executable by the processor to cause the processor to perform operations comprising: capturing image data depicting a digital representation of a document; defining a plurality of candidate edge points within the image data; and defining four sides of a tetragon based on at least some of the plurality of candidate edge points; wherein each side of the tetragon corresponds to a different side of the document; wherein an area of the tetragon comprises at least a threshold percentage of a total area of the digital image; and wherein the tetragon bounds the digital representation of the document.( Heaney par [0022]  teaches capturing image using digital camera. Heaney par [0024]-[0025] teaches endpoints are located. Heaney par [0026] teaches Heaney par [0025]-[0026] teaches an outlier removal is performed among the collection of edge points to further refine the identification of the document edges and this is performed on each of the four collection of edge points representing the four edges of the received document) 	As to claim 18, Heaney teaches the system as recited in claim 17, wherein a first line connects a calculated top left corner of the tetragon to a calculated bottom right corner of the tetragon, wherein a second line connects a calculated top right corner of the tetragon and a calculated bottom left corner of the tetragon, and wherein the first line and the second line intersect inside the tetragon. (Heaney par [0029] teaches corners are calculated from intersection of the edge lines) 	As to claim 19, Heaney teaches the computer-implemented method, comprising: capturing image data depicting a digital representation of a document; defining a plurality of candidate edge points within the image data; and defining four sides of a tetragon based on at least some of the plurality of candidate edge points; wherein each side of the tetragon corresponds to a different side of the document; wherein an area of the tetragon comprises at least a threshold percentage of a total area of the digital image; and wherein the tetragon bounds the digital representation of the document. (Heaney par [0022] teaches capturing image using digital camera. Heaney par [0024]-[0025] teaches endpoints are located. Heaney par [0026] teaches Heaney par [0025]-[0026] teaches an outlier removal is performed among the collection of edge points to further refine the identification of the document edges and this is performed on each of the four collection of edge points representing the four edges of the received document) 	As to claim 20, Heaney teaches the method as recited in claim 19, wherein a first line connects a calculated top left corner of the tetragon to a calculated bottom right corner of the tetragon, wherein a second line connects a calculated top right corner of the tetragon and a calculated bottom left corner of the tetragon, and wherein the first line and the second line intersect inside the tetragon. (Heaney par [0029] teaches corners are calculated from intersection of the edge lines)

 	As to claim 21, Heaney teaches the computer program product as recited in claim 1, wherein defining the plurality of candidate edge points within the image data is based on detecting one or more image characteristics indicative of a transition from a background of the image to a foreground of the image rather than detecting one or more edges of the digital representation of the document.(Heaney par [0024] teaches an area is identified as background pixels and the transition to document image pixels is identified)

 	As to claim 22, Heaney teaches the computer program product as recited in claim 21, wherein the one or more image characteristics indicative of the transition from the background of the image to the foreground of the image comprise a flattening of brightness levels within a region of the image.(Heaney par [0024] teaches an area is identified as background pixels and the transition to document image pixels is identified. Heaney par [0034] teaches intensity histogram corresponding to the foreground and background) 

 	As to claim 24, Heaney teaches the computer program product as recited in claim 1, wherein defining the plurality of candidate edge points is performed without respect to: edge thickness; and edge direction.(Heaney par [0024] teaches edge points are determined by identifying portions of the received image that contain a transition from the background portion to the document portion)
 4. 	Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heaney and further in view of Barton. (US Patent Application Publication 2013/0051671 A1, hereinafter “Barton”)

As to claim 15, Heaney teaches the computer program product as recited in claim 1 but fails to teach  further comprising program instructions executable by the processor to cause the processor to: determine whether the tetragon satisfies one or more quality control metrics; and reject the tetragon upon determining the tetragon does not satisfy one or more of the quality control metrics; wherein the quality control metrics comprise one or more of: a Least Mean Squares (LMS) support metric, a minimum tetragon area metric; and a tetragon diagonal intersection location metric.
 	However, Barton teaches determine whether the tetragon satisfies one or more quality control metrics; and reject the tetragon upon determining the tetragon does not satisfy one or more of the quality control metrics; wherein the quality control metrics comprise one or more of: a Least Mean Squares (LMS) support metric, a minimum tetragon area metric; and a tetragon diagonal intersection location metric.(Barton par [0085] teaches discarding any candidate rectangle that does not meet minimum area requirement)
 	Heaney and Barton are analogous art directed toward digital image processing and both teachings operate the same as separately as in combination. Since the teachings were analogous art known before the effective filing date of claimed invention, one of ordinary skill could have combined the teaching of Heaney and Barton according to known methods to achieve the claimed invention and yield predictable results. One would have been motivated to make such combination to provide an improved photo segmentation algorithm for segmenting a composite image. (Barton par [0052])

Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DUONG whose telephone number is (571)270-7335.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/HIEN L DUONG/Primary Examiner, Art Unit 2175